O’NIELL, J.
(dissenting). My opinion is that the notification, given verbally by counsel for relatrix to the judge in open court and in presence of the attorneys for defendant, was a sufficient compliance with the rule requiring that notice shall be given to the judge and opposing counsel before application is made to this court for a supervisory writ. The petition of the relatrix, in this case, was considered and disposed of by the full bench in conference or consultation. The presumption is, and ought to be, that the affidavit as to the manner of giving notice was satisfactory; and, .where, as in this *895case, a recalling of the preliminary writ or rule nisi cannot serve any other purpose than to require the relatrix to renew her application, after having given formal notice to the opposing counsel, the decree of the court, issuing the preliminary writ or rule nisi, ought to be regarded as having disposed of the question of form of the affidavit.